DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	Applicants reply filed on 03/03/2021 is acknowledged Applicants have amended claims 1, 5, 6, 8, 11, 12 and 15. Applicants have cancelled claims 2, 3, 7, 13, 13, 17-19 and 21-23. Claims 1, 2, 5, 6, 8, 9, 11, 12, 14-16 and 20 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on03/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are rejected because of the 
It is not clear how one of skill in the art can decipher functional variants from the large number of all possible sequences including fragments of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7 or 8.  Clarification is required. 
Applicants argue: 
	"…In addition, additional experimental data described in the test report provided in the response filed in the corresponding European application (and included in the Information Disclosure Statement filed herewith) demonstrates that all tested U6 promoter sequences are applicable in a method of the present invention and work successfully. This provides further evidence in support of the fact that a degree of sequence identity of at least 60% is sufficient for solving the technical problem. In particular, claim 12 recites that the claimed expression cassette retains its ability to functionally express bacterial tRNApyl in insect cells. Further, with reference to ‘functional variants’ a Percent Identity Matrix of the different promotor sequences of SEQ ID NOs: 1 to 8 is provided. Applicant respectfully submits that a person of ordinary skill in the art in considering such sequence alignment would be in a position to identify functional variants from such sequences, contrary to Examiner’s allegation.
The following table provides a Percent Identity Matrix created by Clustal2.1 … for U6-tRNAPyl-3term sequences U6-1 to U6-8 according to SEQ ID NOs: 1 to 8…"


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	The specification teaches a method of preparing a target protein namely a GFP variant comprising two non-canonical amino acids, namely propargyl-lysine and SCO-lysine using a Methanosarcina mazei pyrrolysine tRNA variant encompassed in a construct (plEx-U6(Dm)-2-tRNAPyl SEQ ID NO: 20 , SEQ ID NO: 21 from Drosophila or plEx-U6(Sf21)-2-tRNAPyl comprising a U6 promoter (SEQ ID NO: 24) and a variant Methanosarcina mazei PylRS (SEQ ID NO: 29) comprising a mutation at positions Y346A and Y384F where the variant tRNAPyl and variant PylRS were used to incorporate the specific non-canonical amino acids propargyl-lysine and SCO-lysine.
	The specification does not teach a method of preparing a target protein (TP) comprising any one or more non-canonical amino acids using any tRNA and tRNA synthetase in a target protein. However the claims are drawn to a method of preparing a TP comprising any one or more non-canonical amino acid (ncAA) residues that can be identical or different, in any insect cell line  or in Spodoptera cells, in the presence of the one or more ncAAs, wherein the TP is expressed from a nucleotide sequence comprising one or more selector codons and expressing in said insect cell line comprising any O-RS/O-tRNAncAA pairs with any sequence structure where said O-RS/O-tRNAncAA introduce said one or more ncAA residues into the amino acid sequence of said TP. Furthermore the claims encompass where the coding sequences for said one or more bacterial polynucleotide sequence encoding the tRNAncAA are under the control of an undefined insect-cell derived regulatory sequence (RSIC).
	However the claims encompass a method that utilizes any orthogonal tRNA synthetase with any structure and a corresponding O-tRNA with any structure where the tRNA synthetase can aminoacylate the tRNA with any non-canonical amino acid and wherein said insect cells produce any recombinant proteins comprising any of the genus of non-canonical amino acids.
ncAA pairs structures in any insect cell where a TP with one or more non-canonical amino acids is expressed such that a skilled artisan will be apprised that Applicant were in possession of a method that results in the production of a TP with any one or more non-canonical amino acids i.e. the specification fails to describe the genus of insect cells that express a representative number of O-RSs and tRNAncAA  were said O-RS/O-tRNAncAA pairs have common structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination thereof to apprise a skilled artisan that Applicants were in possession of the broadly claimed method. All of the recited genus of molecules in claims 1-23 are claimed by a desired function.
	For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).
 "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	Furthermore the claims encompass a method of preparing a TP comprising in its sequence any genus of one or more non-canonical amino-acids with any structure. For example the non-canonical amino acids can include: an alkyl, aryl, acyl, azido, cyano, halo, hydrazine, hydrazide, hydroxyl, alken, alkynl, ether, thiol, sulfonyl, seleno, ester, thioacid, borate, ncAA pairs. 
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").…As can be seen, sequences U6-1 to U6-8 have a degree of sequence identity of about 50% on average. This provides evidence that the degree of sequence identity of at least 60% as now claimed by modified claim 12 is a reasonable generalization of the exemplified sequences.
	Applicants argument is carefully considered but not found because the specification is limited to a method of preparing a target protein namely a GFP variant comprising two non-canonical amino acids, namely propargyl-lysine and SCO-lysine using a Methanosarcina mazei pyrrolysine tRNA variant encompassed in a construct (plEx-U6(Dm)-2-tRNAPyl SEQ ID NO: 20 , SEQ ID NO: 21 from Drosophila or plEx-U6(Sf21)-2-tRNAPyl comprising a U6 promoter (SEQ ID NO: 24) and a variant Methanosarcina mazei PylRS (SEQ ID NO: 29) comprising a mutation at positions Y346A and Y384F where the variant tRNAPyl and variant PylRS were used to incorporate the specific non-canonical amino acids propargyl-lysine and SCO-lysine.


Maintained - Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 9, 11, 12, 14-16 and 20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is drawn to a method of preparing a target polypeptide (TP) comprising one or more, identical or different, non-canonical amino acid (ncAA) residues, by expressing said TP in an insect cell line (ICL), in the presence of said one or more ncAAs, wherein the TP is expressed from a nucleotide sequence (CSTP) comprises one or more selector codons for the one or more ncAA residues; and concomitantly or sequentially in any order expressing in said insect cell line one or more orthogonal bacterial aminoacyl tRNA synthetase/tRNAncAA (O-RS/O-tRNAncAA) pairs required for introducing said one or more ncAA residues into the amino acid sequence of said TP, wherein the coding sequences for said one or more bacterial tRNAncAA (CS tRNAncAA) are under the control of an insect-cell derived regulatory sequence (RSIC).
 	The recitation of one or more encompasses the limitation of 'only one non-canonical amino acid' incorporated in a single location in the TP. The claim can also encompass 'two or more of the same or different non-canonical amino acids' incorporated in two or more 
	Applicants argue:
"…While not acquiescing to these rejections, Applicant respectfully submits that, in view of the amendments to the claims to more particularly define the subject matter claimed, the requirements of 35 U.S.C. §§ 112(a) and 112(b) are met. Applicant submits that further limiting the subject-matter to particular non-canonical amino acid residues, specific insect cell lines, specific target proteins and the like would constitute an undue restriction of the scope of the claims not required by 35 U.S.C. §§ 112. In addition, additional experimental data described in the test report provided in the response filed in the corresponding European application (and included in the Information Disclosure Statement filed herewith) demonstrates that all tested U6 promoter sequences are applicable in a method of the present invention and work successfully. This provides further evidence in support of the fact that a degree of sequence identity of at least 60% is sufficient for solving the technical problem. In particular, claim 12 recites that the claimed expression cassette retains its ability to functionally express bacterial tRNApyl in insect cells.
Further, with reference to ‘functional variants’ a Percent Identity Matrix of the different promotor sequences of SEQ ID NOs: 1 to 8 is provided. Applicant respectfully submits that a person of ordinary skill in the art in considering such sequence alignment would be in a position to identify functional variants from such sequences, contrary to Examiner’s allegation.
The following table provides a Percent Identity Matrix created by Clustal2.1 … for U6-tRNAPyl-3term sequences U6-1 to U6-8 according to SEQ ID NOs: 1 to 8.

Applicant's argument is carefully considered but not found persuasive. It should be noted that the while U6-1 - U6-8 may be individually functional and are within 60% identity to each other, the functional fragments of each U6 promoter not clearly described since no common structural region corresponding to a functional region within each of U6-1 - U6-8 is disclosed i.e. while the claims encompassed eight U6 promoter sequences, the specification does not disclose functional fragments of each U6 promoter i.e. there is no disclosure of any 

Applicants further argue: 
"… Applicant submits that further limiting the subject-matter to particular non-canonical amino acid residues, specific insect cell lines, specific target proteins and the like would constitute an undue restriction of the scope of the claims not required by 35 U.S.C. §§ 112…"

	However the teaching of the specification is limited to a preparing a target protein comprising two non-canonical amino acids, namely propargyl-lysine and SCO-lysine using a Methanosarcina mazei pyrrolysine tRNA variant encompassed in a construct (plEx-U6(Dm)-2-tRNAPyl SEQ ID NO: 20 , SEQ ID NO: 21 from Drosophila or plEx-U6(Sf21)-2-tRNAPyl comprising a U6 promoter (SEQ ID NO: 24) and a variant Methanosarcina mazei PylRS (SEQ ID NO: 29) comprising a mutation at positions Y346A and Y384F where the variant tRNAPyl and variant PylRS were used to incorporate the specific non-canonical amino acids propargyl-lysine and SCO-lysine.
	However the specification broadly encompasses the use of any O-RS/OtRNA that can incorporate any ncAA into a target protein. The design of an O-RS/OtRNA sequence that is specific for a desired ncAA requires a significant amount of effort in addition of vectors suitable
For transforming a desired host cell. Therefore Applicants argument is not found persuasive.
Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 2, 5, 6, 8, 9, 11, 12, 14-16 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (Ambra Bianco Expanding the genetic code of Drosophila melanogaster. Nature chemical biology | vol. 8 | September 2012 in IDS).
Claim 1 and dependent claims thereof are drawn to a method of preparing a target polypeptide (TP) comprising one or more, identical or different, non-canonical amino acid (ncAA) residues, by expressing said TP in an insect cell line (ICL), in the presence of said one or more ncAAs, wherein the TP is expressed from a nucleotide sequence (CSTP) comprises one or more selector codons for the one or more ncAA residues; and concomitantly or sequentially in any order expressing in said insect cell line one or more orthogonal bacterial aminoacyl tRNA synthetase/tRNAncAA (O-RS/O-tRNAncAA) pairs required for introducing said one or more ncAA residues into the amino acid sequence of said TP, wherein the coding sequences for said one or more bacterial tRNAncAA (CS tRNAncAA) are under the control of an insect-cell derived regulatory sequence (RSIC).
	Bianco et al teach genetic code expansion for unnatural amino acid by site-specific incorporation of unnatural amino acids into proteins in Drosophila melanogaster at different M. barkeri and M. mazei to incorporate N-epsilon (ter-butyloxycarbonyl)-L-lysine (1) (see fig 1). They teach that the MmPylRS/tRNACUA pair is orthogonal to the synthetases and tRNAs found in flies and can be used to direct the incorporation of several unnatural amino acids into proteins in fly cells, fly embryos and adult flies. They state that "…we demonstrated the modular combination of the unnatural amino acid incorporation system with several gene expression methods widely used in fly research and the site-specific incorporation of unnatural amino acids (non-canonical amino acids) into specific proteins (TP) expressed at different developmental stages, within specific tissues and in subsets of cells within a tissue. MmPylRS/tRNACUA pair and its synthetically evolved derivatives can be used to incorporate a growing list of useful unnatural amino acids…" Therefore rendering the methods of incorporating non-canonical amino acids into desired target proteins obvious. Furthermore Bianco et al teach the use of a U6 promoter which is an insect cell regulatory sequence to drive the expression of the target protein comprising the unnatural amino acid.
	What Bianco et al do not specifically recite is a method of preparing a target polypeptide (TP) comprising two identical or different, non-canonical amino acid (ncAA) residues…
	However while the Bianco et al do not specifically recite this limitation, their method is an insect cell-based system i.e. Drosophila melanogaster Schneider 2 cells for incorporating non-canonical amino acids into desired TP at a specific site using paired MmPylRS/ tRNACUA (from Methanosarcina species (M. barkeri and M. mazei ) and is used to incorporate a non-canonical amino acids the non-canonical amino acids depicted on fig. 1(a 1, 2, 3) example an N-epsilon (ter-butyloxycarbonyl)-L-lysine  (a 1). 
	Furthermore they also teach that the U6 promoter drives a copy of the pylT gene encoding MmtRNACUA that incorporates the non-canonical amino acid. 
	Thus it would have been obvious for a person of ordinary skill in the art to produce decipher an efficient promoter construct that encompass the claimed structures derived from prima facie obvious to the ordinary skill in the art.


	Claims 1, 2, 5, 6, 8, 9, 11, 12, 14-16 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078671 A1 (Wenshe Liu et al) in view of Bianco et al (Ambra Bianco Expanding the genetic code of Drosophila melanogaster. Nature chemical biology | vol. 8 | September 2012 in IDS).
Claims 1 and dependent claims thereof are drawn to a method of preparing a target polypeptide (TP) comprising one or more, identical or different, non-canonical amino acid (ncAA) residues, by expressing said TP in an insect cell line (ICL), in the presence of said one or more ncAAs, wherein the TP is expressed from a nucleotide sequence (CSTP) comprises one or more selector codons for the one or more ncAA residues; and concomitantly or sequentially in any order expressing in said insect cell line one or more orthogonal bacterial aminoacyl tRNA synthetase/tRNAncAA (O-RS/O-tRNAncAA) pairs required for introducing said one or more ncAA residues into the amino acid sequence of said TP, wherein the coding sequences for said one or more bacterial tRNAncAA (CS tRNAncAA) are under the control of an insect-cell derived regulatory sequence (RSIC).
	Paragraph 0008 to 0018 of Liu et al encompass "…a method of incorporating at least two different non-canonical amino acids into a target protein, comprising: 
(a) providing to a translation system a first poly nucleotide encoding a first tRNA mutated to suppress an ochre codon, an opal codon, or a four-base codon, or the first mutant tRNA encoded thereby; 
(b) providing to the translation system a second polynucleotide encoding a first aminoacyl tRNA synthetase (aaRS) that can be a mutant or wild-type, or the first aaRS encoded thereby, wherein the first aaRS is capable of charging the first mutant tRNA with a first non-canonical amino acid (NAA): 

(d) providing to the translation system a fourth poly nucleotide encoding a second aaRS that can be a mutant or wild-type, or the second aaRS encoded thereby, wherein the second aaRS is capable of charging the second mutant tRNA with a second NAA that is different than the first NAA and wherein the second aaRS is orthogonal to the first aaRS and the first mutant tRNA; 
(e) providing to the translation system the first NAA; 
(f) providing to the translation system the second NAA;  
(g) providing to the translation system a fifth polynucleotide encoding the target protein, wherein the fifth poly nucleotide comprises (1) a sequence encoding an ochre codon, an opal codon, or a four-base codon at a first specified position, and (2) a sequence encoding an amber codon at a second specified position; and 
(h) allowing translation of the fifth polynucleotide, thereby incorporating into the target protein (1) the first NAA at the first specified position and (2) the second NAA at the second specified position.
	With regards to the coding regions for the orthogonal tRNA, the orthogonal tRNA synthetase, and the coding sequence for the protein to be derivatized Liu et al teach that the coding sequences are operably linked to gene expression control elements that are functional in the desired host cell. Typical vectors contain transcription and translation terminators, transcription and translation initiation sequences, and promoters useful for regulation of the expression of the particular target nucleic acid. 
	Furthermore, Liu et al teach that in some embodiments, steps (a)-(g) above can occur in any type of host cell including prokaryotic, eukaryotic cells mammalian cells in addition to insect cells and more specifically in a SF9 cells (see [0018]).
	Liu et al do not specifically mention the use of the U6 promoter to express the orthogonal tRNA.  The teachings of Bianco et al are discussed above teaches that the U6 promoter which is an insect cell regulatory sequence is used to drive the expression of the orthogonal tRNA used to incorporate the non-canonical amino acid into a target protein. 
Drosophila melanogaster Schneider 2 cells for incorporating non-canonical amino acids into desired TP at a specific site using paired MmPylRS/ tRNACUA from Methanosarcina species (M. barkeri and M. mazei ) that was used to incorporate non-canonical amino acids such as those encompassed in fig. 1 (a 1, 2, 3). 
	Therefore one of ordinary skill in the art would have been apprised of a method of incorporating at least two non-canonical amino acids in a target protein according to the method of Liu et al. where said method can be done in an insect cell according to Bianco et al.


Claim(s) 1, 2, 5, 6, 8, 9, 11, 12, 14-16 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Mukai, T. et al (Genetic encoding of non-natural amino acids in Drosophila melanogaster Schneider 2 cells. Protein Science 2010 Mar; 19(3): 440–448) in view of US 2013/0078671 A1 (Wenshe Liu et al).
Claim 1 is drawn to a method of preparing a target polypeptide (TP) comprising one or more, identical or different, non-canonical amino acid (ncAA) residues, by expressing said TP in an insect cell line (ICL), in the presence of said one or more ncAAs, wherein the TP is expressed from a nucleotide sequence (CSTP) comprises one or more selector codons for the one or more ncAA residues; and concomitantly or sequentially in any order expressing in said insect cell line one or more orthogonal bacterial aminoacyl tRNA synthetase/tRNAncAA (O-RS/O-tRNAncAA) pairs required for introducing said one or more ncAA residues into the amino acid sequence of said TP, wherein the coding sequences for said one or more bacterial tRNAncAA (CS tRNAncAA) are under the control of an insect-cell derived regulatory sequence (RSIC).
	Mukai et al teach high-yield production of recombinant proteins in insect cells. The recombinant proteins are exemplified by the production of chemokines and membrane proteins. They developed an insect cell-based system for incorporating non-natural amino acids into proteins at specific sites. They teach that when prokaryotic amber suppressor tRNATyr transcribed from the U6 promoter is paired with a variant of Escherichia coli tyrosyl-Drosophila melanogaster Schneider 2 cells.
	The transient and stable introductions of these prokaryotic molecules i.e. O-RS/O-tRNAncAA into the insect cells were compared in terms of the yield of proteins containing non-canonical amino acids, and found that the “transient” method generated a seven fold higher yield. They teach that by using their method, 4-azido-l-phenylalanine was incorporated into human interleukin-8 at a specific site. They teach that the yield of the azido-containing IL-8 was 1 μg/1 mL cell culture, and teach that the recombinant protein with 4-azido-l-phenylalanine was successfully labeled with a fluorescent probe by the Staudinger–Bertozzi reaction.
	What Mukai et al do not specifically recite is a method of preparing a target polypeptide (TP) comprising two identical or different, non-canonical amino acid (ncAA) residues…
	However Paragraph 0008 to 0018 of Liu et al (US 2013/0078671 A1) teach "…a method of incorporating at least two different non-canonical amino acids into a target protein.	
	Thus although Mukai et al do not specifically recite incorporation of at least two non-canonical amino acids, their method which was performed in an insect cell-based system i.e. Drosophila melanogaster Schneider 2 would have apprised a person of ordinary skill in the art that incorporating two non-canonical amino acids can be achieved by using an amber suppressor ORS/O-tRNAncAA at two different locations of a TP. 
	Furthermore the prior art for example Liu et al (US 2013/0078671 A1) teach methods of incorporating at least two different non-canonical amino acids into a target protein (see paragraph 0008 to 0018).
	The person of ordinary skill would not require a different inventive concept other than using a specific ORS/O-tRNAncAA pair to incorporation two non-canonical amino acids into a TP encoded by a polynucleotide comprising two suppressor codons at a desired location. 
	Claims 4, 7, 10 and 15 encompass various constructs of the U6 promoter to drive the expression of the tRNAncAA. 
	However Mukai teaches the use of the U6 promoter to drive the tRNAncAA and it would have been obvious for a person of ordinary skill in the art to produce decipher an efficient promoter construct that encompass the claimed structures derived from the U6 promoter.
prima facie obvious to the ordinary skill in the art.

	The above rejections are withdrawn because the references do not recite the specific U6 promoter sequences as disclosed.
	
Withdrawn - Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by a large number of prior art disclosures. For example WO 2002/086075, ("METHODS AND COMPOSITION FOR THE PRODUCTION OF ORTHOGONAL tRNA-AMINOACYL-tRNA SYNTHETASE PAIRS), WO 2002/085923, ("IN VIVO INCORPORATION OF UNNATURAL AMINO ACIDS"), WO 2004/094593 ("EXPANDING THE EUKARYOTIC GENETIC CODE"), Wang and Schultz ("Expanding the Genetic Code," Angewandte Chemie Int. Ed., 44(l):34-66 (2005))
Furthermore United States Patents No. 7,045,337; No. 7,083,970; No. 7,238,510; No. 7,129,333; No. 7,262,040; No. 7,183,082; No. 7,199,222; and No. 7,217,809 all encompass target proteins comprising one or more non-canonical amino acids regardless of the method used thus anticipate claims 13 and 23.

Applicants have canceled the rejected claims. The rejection is moot.

Conclusion: No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	June 4, 2021